Title: From George Washington to Brigadier General William Maxwell, 29 March–1 April 1779
From: Washington, George
To: Maxwell, William


Sir.
Head Quarters Middlebrook 29th March[-1 April] 1779:
I received your favor of the 28th Inst. with the New-York paper which it inclosed.
Upon application of commissary Beatty you will give permission to him to send into New-York, about 40 bls flour, eight quarters beef and four or five cords of wood, for the use of our prisoners within the enemies lines.
I have ordered a party of ten with a subaltern, from the Maréchose light dragoons, for your particular command. As it is our interest to bring our cavalry into the field in as good condition as possible, this will point out to you, the precaution of employing them only on such occasions, as are absolutely necessary for the security of the post.
To prevent them from being used on common affairs, the quarter master has orders to provide you with an express rider, which with the one you have, I suppose will be sufficient. I am sir Your most hble servt.
 
      
         sir.
         April 1st
      
      I have been favored with your letter of the 31st Ulto and the two News-papers—You will continue your exertions in obtaining intelligence from the enemy. I am sir Your most hble servt.
   